                                          Case 3:19-cv-08433-WHO Document 17 Filed 08/31/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALVIN MCCONNELL,                                    Case No. 19-cv-08433-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER DISMISSING CASE FOR
                                                  v.                                         FAILURE TO PROSECUTE
                                   9

                                  10     PEOPLEREADY,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On June 23, 2020, pro se plaintiff Alvin McConnell did not appear for a case management

                                  14   conference. Dkt. No. 10. On July 15, 2020, defendant PeopleReady, Inc. (“PeopleReady”) moved

                                  15   to dismiss his employment discrimination complaint on the grounds that it is barred by the

                                  16   applicable statute of limitations. Defendant PeopleReady, Inc.’s Notice of Motion and Motion to

                                  17   Dismiss Complaint [Dkt. No. 12]. McConnell failed to timely oppose the motion by July 29,

                                  18   2020. Accordingly, on August 5, 2020, I issued an order to show cause for failure to prosecute

                                  19   and allowed him to oppose the motion by August 21, 2020. Order to Show Cause for Failure to

                                  20   Prosecute [Dkt. No. 16]. He has not filed an opposition or otherwise responded to my order.

                                  21          It is well established that district courts have sua sponte authority to dismiss actions for

                                  22   failure to prosecute or to comply with court orders. See Fed. R. Civ. P. 41(b); Omstead v. Dell,

                                  23   Inc., 594 F.3d 1081, 1084 (9th Cir. 2010). In deciding whether to dismiss for failure to prosecute

                                  24   or comply with court orders, a district court must consider five factors: “(1) the public’s interest in

                                  25   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

                                  26   prejudice to the defendants; (4) the public policy favoring disposition of cases on their merits; and

                                  27   (5) the availability of less drastic sanctions.” Omstead, 594 F.3d at 1084 (quoting Henderson v.

                                  28   Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).
                                          Case 3:19-cv-08433-WHO Document 17 Filed 08/31/20 Page 2 of 3




                                   1          The first two factors – public interest in expeditious resolution of litigation and the court’s

                                   2   need to manage its docket – weigh in favor of dismissal. As described above, McConnell failed to

                                   3   appear at the initial case management conference. Then, after PeopleReady filed a motion to

                                   4   dismiss, McConnell failed to timely oppose it. I issued an order to show cause for failure to

                                   5   prosecute to give him another chance to file an opposition, effectively extending the response

                                   6   deadline from July 29 to August 21, 2020. He still has not filed an opposition or otherwise

                                   7   responded to my order. This failure to prosecute hinders my ability to move this case forward

                                   8   toward disposition and suggests that McConnell does not intend to litigate this action diligently.

                                   9          The third factor – prejudice to defendant – also weighs in favor of dismissal. A rebuttable

                                  10   presumption of prejudice to defendants arises when plaintiffs unreasonably delay prosecution of

                                  11   an action. See In re Eisen, 31 F.3d 1447, 1452 – 53 (9th Cir. 1994). Nothing suggests such a

                                  12   presumption is unwarranted here.
Northern District of California
 United States District Court




                                  13          The fourth factor – public policy in favor of deciding cases on the merits – ordinarily

                                  14   weighs against dismissal. However, it is a plaintiff’s responsibility to move toward disposition at

                                  15   a reasonable pace and avoid dilatory and evasive tactics. See Morris v. Morgan Stanley, 942 F.2d

                                  16   648, 652 (9th Cir. 1991). McConnell has not discharged this responsibility despite multiple

                                  17   opportunities to oppose the pending motion to dismiss. He was granted sufficient time in which to

                                  18   oppose the motion. Under these circumstances, the policy favoring resolution of disputes on the

                                  19   merits does not outweigh McConnell’s failure to file responsive documents within the time

                                  20   granted.

                                  21          The fifth factor – availability of less drastic sanctions – also weighs in favor of dismissal.

                                  22   McConnell has the opportunity to oppose the motion to dismiss but did not do so. I then gave him

                                  23   more time to oppose the motion, but he again failed to do so.

                                  24          For the foregoing reasons, I find that the factors weigh in favor of dismissal. This action is

                                  25   hereby DISMISSED without prejudice for failure to prosecute and comply with court orders

                                  26
                                  27

                                  28
                                                                                         2
                                          Case 3:19-cv-08433-WHO Document 17 Filed 08/31/20 Page 3 of 3




                                   1   pursuant to Federal Rule of Civil Procedure 41(b).

                                   2          IT IS SO ORDERED.

                                   3   Dated: August 31, 2020

                                   4
                                                                                            William H. Orrick
                                   5                                                        United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
